 



Exhibit 10.8
SECOND AMENDED AND RESTATED
CHANGE OF CONTROL SEVERANCE AGREEMENT
     This Second Amended and Restated Change of Control Severance Agreement
(this “Agreement”) between Newfield Exploration Company, a Delaware corporation
(the “Company”), and                                          (“Executive”) is
made and entered into effective as of July 26, 2007.
     WHEREAS, Executive is a key executive of the Company;
     WHEREAS, it is in the best interest of the Company and its stockholders if
key executives can approach material business development decisions objectively
and without concern for their personal situation;
     WHEREAS, the Company recognizes that the possibility of a Change of Control
(as defined below) of the Company may result in the early departure of key
executives to the detriment of the Company and its stockholders;
     WHEREAS, in order to help retain and motivate key management and to help
ensure continuity of key management, the Board of Directors of the Company (the
“Board”) authorized and directed the Company to enter into the initial version
of this Agreement, which was effective as of February 17, 2005 (the “Effective
Date”);
     WHEREAS, Executive and the Company amended this Agreement effective as of
February 14, 2006 to provide for the vesting of stock options and amended and
restated this Agreement effective as of March 9, 2007 to address restricted
stock units and certain other matters (as so amended and restated, the “2007
Agreement”) and;
     WHEREAS, Executive and the Company desire to further amend this Agreement
to bring it into compliance with Section 409A of the Internal Revenue Code of
1986 and to restate this Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree to
amend and restate the 2007 Agreement as set forth herein.

  1.   Term of Agreement.

  A.   The term of this Agreement (the “Term”) shall commence on the Effective
Date and shall continue in effect through the second anniversary of the
Effective Date; provided, however, commencing on the first day following the
Effective Date and on each day thereafter, the Term of this Agreement shall
automatically be extended for one additional day unless the Board shall give
written notice to Executive that the Term shall cease to be so extended in which
event the Agreement shall terminate on the second anniversary of the date such
notice is given.

 



--------------------------------------------------------------------------------



 



  B.   Notwithstanding anything in this Agreement to the contrary, if a Change
of Control occurs during the Term of this Agreement, the Term shall
automatically be extended for the 24-month period following the date of the
Change of Control; provided, however, that in no event shall such extension of
the Term expire prior to the end of the 30-day period described in Section 2E
below, if applicable.     C.   Termination of this Agreement shall not alter or
impair any rights of Executive arising hereunder on or before such termination.

  2.   Certain Definitions.

  A.   “Bonus” shall mean an amount equal to one-half of the total of all cash
bonuses (whether paid or deferred) awarded to Executive by the Company with
respect to (i) the two most recent calendar years ending prior to Executive’s
termination of employment or (ii) if greater, the two most recent calendar years
ending prior to the Change of Control.     B.   “Cause” shall mean:

  (i)   the willful and continued failure by Executive to substantially perform
Executive’s duties with the Company (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness);     (ii)  
Executive’s conviction of or plea of nolo contendre to a felony or a misdemeanor
involving moral turpitude;     (iii)   Executive willfully engages in gross
misconduct materially and demonstrably injurious to the Company;     (iv)  
Executive’s material violation of any material policy of the Company; or     (v)
  Executive’s having been the subject of any order, judicial or administrative,
obtained or issued by the Securities and Exchange Commission, for any securities
violation involving fraud.

      For purposes of clause (i) of this definition, no act, or failure to act,
on Executive’s part shall be deemed “willful” unless done, or omitted to be
done, by Executive not in good faith and without reasonable belief that
Executive’s act, or failure to act, was in the best interest of the Company. The
determination of whether Cause exists must be made by a resolution duly adopted
by the affirmative vote of a majority of the entire membership of the Board at a
meeting of the Board that was called for the purpose of considering such
termination (after 10 days’ notice to Executive and an opportunity for
Executive, together with Executive’s counsel, to be heard before the Board and,
if possible, to cure the breach

2



--------------------------------------------------------------------------------



 



      that was the alleged basis for Cause prior to the meeting of the Board)
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct constituting Cause and specifying the particulars thereof in detail.

  C.   “Change of Control” shall mean the occurrence of any of the following:

  (i)   the Company is not the surviving Person (as such term is defined below)
in any merger, consolidation or other reorganization (or survives only as a
subsidiary of another Person);     (ii)   the consummation of a merger or
consolidation of the Company with another Person pursuant to which less than 50%
of the outstanding voting securities of the surviving or resulting corporation
are issued in respect of the capital stock of the Company;     (iii)   the
Company sells, leases or exchanges all or substantially all of its assets to any
other Person;     (iv)   the Company is to be dissolved and liquidated;     (v)
  any Person, including a “group” as contemplated by Section13(d)(3) of the
Securities Exchange Act of 1934, acquires or gains ownership or control
(including the power to vote) of more than 50% of the outstanding shares of the
Company’s voting stock (based upon voting power); or     (vi)   as a result of
or in connection with a contested election of directors, the Persons who were
directors of the Company before such election cease to constitute a majority of
the Board.

      Notwithstanding the foregoing, the definition of “Change of Control” shall
not include (a) any merger, consolidation, reorganization, sale, lease,
exchange, or similar transaction involving solely the Company and one or more
Persons that were wholly owned, directly or indirectly, by the Company
immediately prior to such event or (b) any event that is not a “change in
control” for purposes of Section 409A of the Code. For purposes of this
definition, “Person” shall mean any individual, partnership, corporation,
limited liability company, trust, incorporated or unincorporated organization or
association or other legal entity of any kind.     D.   “Code” shall mean the
Internal Revenue Code of 1986, as amended.

3



--------------------------------------------------------------------------------



 



  E.   “Good Reason” shall mean:

  (i)   a material reduction in Executive’s authority, duties, titles, status or
responsibilities from those in effect immediately prior to the Change of Control
or the assignment to Executive of duties or responsibilities inconsistent in any
material respect from those of Executive in effect immediately prior to the
Change of Control;     (ii)   any reduction in Executive’s annual rate of base
salary;     (iii)   any failure by the Company to provide Executive with a
combined total of annual base salary and annual bonus compensation at a level at
least equal to the combined total of Executive’s annual rate of base salary with
the Company in effect immediately prior to the Change of Control and one-half of
the total of all cash bonuses (whether paid or deferred) awarded to Executive by
the Company with respect to the two most recent calendar years ending prior to
the Change of Control, with a failure being deemed to have occurred in the event
that payments are made to Executive in a form other than cash, base salary is
deferred at other than Executive’s election, bonus compensation is not awarded
within two and one-half months following the end of the calendar year to which
it relates, bonus compensation is deferred at other than Executive’s election at
a rate in excess of the average ratio of deferred bonuses to currently paid
bonuses awarded to Executive with respect to the two most recent calendar years
ending prior to the Change of Control, or bonus compensation is deferred at
other than Executive’s election in a manner that is not substantially similar in
terms of Executive’s vested rights and timing of payments to the manner in which
deferred bonuses were awarded to Executive with respect to the two most recent
calendar years ending prior to the Change of Control;     (iv)   the Company
fails to obtain a written agreement from any successor or assigns of the Company
to assume and perform this Agreement as provided in Section 6 hereof; or     (v)
  the relocation of the Company’s principal executive offices by more than 50
miles from where such offices were located immediately prior to the Change of
Control or Executive is based at any office other than the principal executive
offices of the Company, except for travel reasonably required in the performance
of Executive’s duties and reasonably consistent with Executive’s travel prior to
the Change of Control.

      Unless Executive terminates his employment upon or within 30 days
following the later of an act or omission to act by the Company

4



--------------------------------------------------------------------------------



 



      constituting a Good Reason hereunder, Executive’s continued employment
thereafter shall constitute Executive’s consent to, and a waiver of Executive’s
rights with respect to, such act or failure to act. Executive’s right to
terminate Executive’s employment for Good Reason shall not be affected by
Executive’s incapacity due to physical or mental illness. Executive’s
determination that an act or failure to act constitutes Good Reason shall be
presumed to be valid unless such determination is deemed by an arbitrator to be
unreasonable and not to have been made in good faith by Executive.

  F.   “Protected Period” shall mean the 24-month period beginning on the
effective date of a Change of Control; provided, however, that in no event shall
such period expire prior to the end of the 30-day period described in Section 2E
above, if applicable.     G.   “Release” shall mean a comprehensive release and
waiver agreement in substantially the same form as that attached hereto as
Exhibit A.     H.   “Separation from Service” shall mean a “separation from
service” within the meaning of Section 409A(a)(2)(A)(i) of the Code.     I.  
“Termination Base Salary” shall mean Executive’s annual base salary with the
Company at the rate in effect immediately prior to the Change of Control or, if
a greater amount, Executive’s annual base salary at the rate in effect at any
time thereafter.

     Change of Control Severance Benefits

  3.   Severance Benefits. If (a) Executive terminates his employment with the
Company during the Protected Period for a Good Reason event or (b) the Company
terminates Executive’s employment during the Protected Period other than (i) for
Cause or (ii) due to Executive’s inability to perform the primary duties of his
position for at least 180 consecutive days due to a physical or mental
impairment and (c) as a result of such termination of employment Executive has a
Separation from Service, Executive shall receive the following compensation and
benefits from the Company, provided that, in the cases of Section 3A, 3C and 3D,
Executive executes and does not revoke the Release:

  A.   On the date that is six months after the date Executive has a Separation
from Service with the Company or on the next business day if such date is not a
business day, the Company shall pay to Executive in a lump sum, in cash, an
amount equal to two times the sum of Executive’s (i) Termination Base Salary and
(ii) Bonus.     B.   Except to the extent specifically set forth in a grant
agreement under any employee stock incentive plan of the Company, as of the date
of Executive’s termination of employment (i) all restricted shares of Company
stock of Executive (whether granted before or after the Effective

5



--------------------------------------------------------------------------------



 



      Date) shall become 100% vested and all restrictions thereon shall lapse
and the Company shall promptly deliver to Executive unrestricted shares of
Company stock, (ii) all restricted stock units of Executive (whether granted
before or after the Effective Date) shall become 100% vested and all
restrictions thereon shall lapse and the Company shall settle such units in the
manner provided in the applicable grant agreement and (iii) each then
outstanding Company stock option of Executive (whether granted before or after
the Effective Date) shall become 100% exercisable; provided, however, that
settlement of restricted stock units as contemplated by clause (ii) above shall
not be made prior to the date that is six months after the date Executive has a
Separation from Service with the Company or on the next business day if such
date is not a business day.

  C.   For the six month period following the date on which Executive has a
Separation from Service, the Company shall reimburse Executive for (1) if
Executive or Executive’s dependents are eligible for and elect continued health
coverage under a group health plan of the Company or an affiliate which is
provided to satisfy the requirements of Section 4980B of the Code (“COBRA
Coverage”), the actual premium charged to Executive or Executive’s dependents
for such COBRA Coverage or (2) if Executive is eligible to retire and receive
retiree medical coverage, the actual premium charged to Executive for such
retiree medical coverage for Executive and each of Executive’s dependents
eligible for such retiree medical coverage. Such reimbursements (which shall be
taxable income to Executive) shall be paid to Executive directly or to the
applicable group health plan, as determined by the Company, on or as soon as
practicable after each due date for each COBRA Coverage premium or retiree
medical premium. On the date that is six months after the date Executive has a
Separation from Service as described in this Section 3 or on the next business
day if such date is not a business day, the Company shall pay to Executive in a
lump sum, in cash, the sum of (1) an amount such that after payment of all
applicable income taxes, Executive retains an amount equal to eighteen times the
amount of the applicable COBRA Coverage premium for such Executive on such date
and (2) an amount such that Executive shall, after payment of all income taxes
owed by Executive, retain an amount sufficient to pay all income taxes owed on
the reimbursements for COBRA Coverage premiums or retiree medical premiums paid
during the six month period following the date on which Executive has a
Separation from Service.     D.   Throughout the period of 24 months beginning
on the date Executive has a Separation from Service with the Company or until
Executive begins other full-time employment with a new employer, whichever
occurs first, Executive shall be entitled to receive ongoing outplacement
services, paid by the Company up to an aggregate cost not in excess of $30,000,
with a

6



--------------------------------------------------------------------------------



 



      nationally prominent executive outplacement service firm selected by the
Company and reasonably acceptable to Executive.

      For the final calendar year containing the Protected Period, in the event
that the Company fails to award Executive prorated bonus compensation with
respect to the portion of such calendar year prior to the expiration of the
Protected Period in a manner that does not constitute a failure under
Section 2E(iii), such failure shall be deemed to be an event that constitutes
Good Reason and, if Executive terminates his employment upon or within 30 days
following such failure, then such termination shall be deemed to be a
termination of employment by Executive for Good Reason occurring during the
Protected Period and Executive’s rights to benefits hereunder with respect to
such termination shall be deemed to have arisen prior to the expiration of the
Term.         The Company may withhold from any amounts or benefits payable
under this Agreement all such taxes as it shall be required to withhold pursuant
to any applicable law or regulation.         Any payment not timely made by the
Company under this Agreement shall bear interest at the highest nonusurious rate
permitted by applicable law.     4.   Parachute Tax Gross Up.         If any
payment made, or benefit provided, to or on behalf of Executive pursuant to this
Agreement or otherwise (“Payments”) results in Executive being subject to the
excise tax imposed by Section 4999 of the Code (or any successor or similar
provision) (“Excise Tax”), the Company shall, on the date that is six months
after the date Executive has a Separation from Service with the Company, or on
the next business day if such date is not a business day, pay Executive an
additional amount in cash (the “Additional Payment”) such that after payment by
Executive of all taxes, including, without limitation, any income taxes and
Excise Tax imposed on the Additional Payment, Executive retains an amount of the
Additional Payment equal to the Excise Tax imposed on the Payments. Such
determinations shall be made by the Company’s independent certified public
accountants.     5.   No Mitigation.         Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise nor, except as provided in Sections 3C and 3D,
shall the amount of any payment or benefit provided for in this Agreement be
reduced as the result of employment by another employer or self-employment, by
offset against any amount claimed to be owed by Executive to the Company or
otherwise, except that any severance payments or benefits that Executive is
entitled to receive pursuant to a Company severance plan or program for
employees in general shall reduce the amount of payments

7



--------------------------------------------------------------------------------



 



      and benefits otherwise payable or to be provided to Executive under this
Agreement.

  6.   Successor Agreement.         The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly in writing on or prior to the effective date of such succession and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no succession had taken place.
Failure of the successor to so assume as provided herein shall constitute a
breach of this Agreement and entitle Executive to the payments and benefits
hereunder as if triggered by a termination of Executive by the Company other
than for Cause on the date of such succession.     7.   Indemnity.         In
any situation where under applicable law the Company has the power to indemnify,
advance expenses to and defend Executive in respect of any judgments, fines,
settlements, loss, cost or expense (including attorneys fees) of any nature
related to or arising out of Executive’s activities as an agent, employee,
officer or director of the Company or in any other capacity on behalf of or at
the request of the Company, then the Company shall promptly on written request,
fully indemnify Executive, advance expenses (including attorney’s fees) to
Executive and defend Executive to the fullest extent permitted by applicable
law, including but not limited to making such findings and determinations and
taking any and all such actions as the Company may, under applicable law, be
permitted to have the discretion to take so as to effectuate such
indemnification, advancement or defense. Such agreement by the Company shall not
be deemed to impair any other obligation of the Company respecting Executive’s
indemnification or defense otherwise arising out of this or any other agreement
or promise of the Company under any statute.     8.   Notices.         All
notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed, in either case, to the
Company’s headquarters or to such other address as either party shall have
furnished to the other in writing in accordance herewith. Notices and
communications shall be effective when actually received by the addressee.    
9.   Arbitration.         Any dispute about the validity, interpretation, effect
or alleged violation of this Agreement (an “arbitrable dispute”) must be
submitted to confidential arbitration in Houston, Texas. Arbitration shall take
place before an experienced employment arbitrator licensed to practice law in
such state and selected in

8



--------------------------------------------------------------------------------



 



      accordance with the Model Employment Arbitration Procedures of the
American Arbitration Association. Arbitration shall be the exclusive remedy of
any arbitrable dispute. The Company shall bear all fees, costs and expenses of
arbitration, including its own, those of the arbitrator and those of Executive
unless the arbitrator provides otherwise with respect to the fees, costs and
expenses of Executive; in no event shall Executive be chargeable with the fees,
costs and expenses of the Company or the arbitrator. Should any party to this
Agreement pursue any arbitrable dispute by any method other than arbitration,
the other party shall be entitled to recover from the party initiating the use
of such method all damages, costs, expenses and attorneys’ fees incurred as a
result of the use of such method. Notwithstanding anything herein to the
contrary, nothing in this Agreement shall purport to waive or in any way limit
the right of any party to seek to enforce any judgment or decision on an
arbitrable dispute in a court of competent jurisdiction. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts in Houston, Texas, for the purposes of any proceeding arising out of this
Agreement.

  10.   Governing Law.         This Agreement will be governed by and construed
in accordance with the laws of the State of Texas without regard to conflicts of
law principles.     11.   Entire Agreement.         This Agreement is an
integration of the parties’ agreement and no agreement or representatives, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.  
  12.   Severability.         The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.     13.   Amendment and Waivers.         No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by Executive and such member of the
Board as may be specifically authorized by the Board. No waiver by either party
hereto at any time of any breach by the other party hereto of, or in compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

9



--------------------------------------------------------------------------------



 



  14.   Rights to Value of Certain Overriding Royalty Interests.        
Executive acknowledges and agrees that upon a change of control (as defined in
the Newfield Exploration Company Second Amended and Restated 2003 Incentive
Compensation Plan (the “ICP”)) (A) the ICP will terminate and (B) Executive will
have no further rights with respect to the ICP or the Newfield Employee 1993
Incentive Compensation Plan (as amended, the “1993 Plan”) except for the right
to receive payments with respect to outstanding Deferred Awards (as defined in
the ICP) and outstanding Deferred Incentive Compensation Awards (as defined in
the 1993 Plan).     15.   Delay of Payments Under Certain Circumstances.        
To the extent permitted by Section 409A of the Code, the Company, in its
discretion, may delay payment to a date after the payment date designated in
Section 3 or 4 if:

  A.   such payment will be made as soon as practicable after the date specified
in paragraph 3 or 4 and in any event within the same calendar year or, if later,
by the fifteenth day of the third calendar month following the date specified in
paragraph 3 or 4; or     B.   the Company reasonably anticipates that the making
of the payment will violate federal securities laws or other applicable law;
provided that the delayed payment is made at the earliest date at which the
Company reasonably anticipates that the making of the payment will not cause
such violation.

  16.   Compliance with Section 409A. The Company and Executive intend that this
Agreement by its terms and in operation meet the requirements of Section 409A of
the Code so that compensation deferred under this Agreement (and applicable
investment earnings) shall not be subject to tax under Section 409A of the Code.
Any ambiguities in this Agreement shall be construed to effect this intent. If
any provision of this Agreement is found to be in violation of Section 409A of
the Code, then such provision shall be deemed to be modified or restricted to
the extent and in the manner necessary to render such provision in conformity
with Section 409A of the Code, or shall be deemed excised from this Agreement,
and this Agreement shall be construed and enforced to the maximum extent
permitted by Section 409A of the Code as if such provision had been originally
incorporated in this Agreement as so modified or restricted, or as if such
provision had not been originally incorporated in this Agreement, as the case
may be.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective as of the date first written above.

              NEWFIELD EXPLORATION COMPANY
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            EXECUTIVE
 
             

11



--------------------------------------------------------------------------------



 



EXHIBIT A
AGREEMENT AND RELEASE
     THIS AGREEMENT AND RELEASE is by and between [                    ]
(“Executive”) and Newfield Exploration Company (“Newfield”), a Delaware
corporation, having its principal place of business in Houston, Texas.
WITNESSETH:
1.      Termination.   Executive’s employment with Newfield will be terminated
effective ___,                    . Executive acknowledges and agrees that he
has no authority to act for, and will not act for, Newfield in any capacity on
or after the date on which he is terminated. Executive may not execute this
Agreement and Release until on or after the date on which Executive’s employment
is terminated.
2.      Consideration.   Within 10 business days after Executive signs and
returns this Agreement and Release, Newfield will provide Executive with the
severance payment set forth in Section 3 of that certain Second Amended and
Restated Change of Control Severance Agreement entered into between Executive
and Newfield (the “Severance Agreement”) which is attached hereto and made a
part of this Agreement and Release for all purposes. This Agreement and Release
is entered into by Executive in return for Newfield’s promises herein and in the
Severance Agreement to provide the severance payment and other benefits to
Executive as provided in the Severance Agreement, which Executive acknowledges
and agrees to be good and sufficient consideration to which Executive is not
otherwise entitled.
3.      Prior Rights and Obligations.   Except as herein set forth, this
Agreement and Release extinguishes all rights, if any, which Executive may have,
and obligations, if any, Newfield may have, contractual or otherwise, relating
to the employment or termination of employment of Executive with Newfield or any
of the other Newfield Parties (as defined in Paragraph 7 below) including
without limitation, all rights or benefits he may have under any employment
contract, incentive compensation plan, bonus plan or stock option plan with any
Newfield Party.
4.      Company Assets.   Executive hereby represents and warrants that he has
no claim or right, title or interest in any property designated on any Newfield
Party’s books as property or assets of any of the Newfield Parties. Promptly
after the effective date of his resignation, Executive shall deliver to Newfield
any such property in his possession or control, including, if applicable and
without limitation, his personal computer, cellular telephone, keys and credit
cards furnished by any Newfield Party for his use.
5.      Proprietary and Confidential Information.   Executive agrees and
acknowledges that the Newfield Parties have developed and own valuable
“Proprietary and Confidential Information” which constitutes valuable and unique
property including, without limitation, concepts, ideas, plans, strategies,
analyses, surveys, and proprietary information related to the past, present or
anticipated business of the various Newfield Parties. Except as may be required
by law, Executive agrees that he will not at any time

A-1



--------------------------------------------------------------------------------



 



disclose to others, permit to be disclosed, use, permit to be used, copy or
permit to be copied, any such Proprietary and Confidential Information (whether
or not developed by Executive) without Newfield’s prior written consent. Except
as may be required by law, Executive further agrees to maintain in confidence
any Proprietary and Confidential Information of third parties received or of
which he has knowledge as a result of his employment with Newfield or any
Newfield Party.
6.      Cooperation.    Executive shall cooperate with the Newfield Parties to
the extent reasonably required in all matters relating to his employment or the
winding up of his pending work on behalf of any Newfield Party and the orderly
transfer of any such pending work as designated by Newfield. This obligation of
cooperation shall continue indefinitely subject to Executive’s reasonable
availability and shall include, without limitation, assisting Newfield and its
counsel in preparing and defending against any claims which may be brought
against Newfield or any Newfield Party or responding to any inquiry by any
governmental agency or stock exchange. Newfield’s requests for Executive’s
cooperation as may be required from time to time shall be as commercially
reasonable and Executive agrees that he shall be commercially reasonable in
providing such cooperation, taking into account the needs of the Newfield
Parties and the position he may have with another employer at the time such
cooperation is required. Executive shall take such further action and execute
such further documents as may be reasonably necessary or appropriate in order to
carry out the provisions and purposes of this Agreement and Release.
7.      Newfield Parties.    Executive agrees that Newfield, its parent, sister,
affiliated and subsidiary companies, past and present, and their respective
employees, officers, directors, stockholders, agents, representatives, partners,
predecessors and successors, past or present, and all benefit plans sponsored by
any of them, past or present, shall be defined collectively, including Newfield,
as the “Newfield Parties” and each of them, corporate or individual,
individually as a “Newfield Party.”
8.      Executive’s Warranty and Representation.    Executive represents,
warrants and agrees that he has not filed any claims, appeals, complaints,
charges or lawsuits against any of the Newfield Parties with any governmental
agency or court. Executive also represents, warrants and agrees that, except as
prohibited by law, he will not file or permit to be filed or accept benefit from
any claim, complaint or petition filed with any court by him or on his behalf at
any time hereafter; provided, however, this shall not limit Executive from
filing a Demand for Arbitration for the sole purpose of enforcing his rights
under this Agreement and Release. Further, Executive represents and warrants
that no other person or entity has any interest or assignment of any claims or
causes of action, if any, he may have against any Newfield Party, which have
been satisfied fully by this Agreement and Release and which he now releases in
their entirety, and that he has not sold, assigned, transferred, conveyed or
otherwise disposed of any of the claims, demands, obligations, or causes of
action referred to in this Agreement and Release, and that he has the sole right
and exclusive authority to execute this Agreement and Release and receive the
consideration provided.

A-2



--------------------------------------------------------------------------------



 



9.      Release.    Executive agrees to release, acquit and discharge and does
hereby release, acquit and discharge the Newfield Parties, individually and
collectively, from any and all claims and from any and all causes of action
against any of the Newfield Parties, of any kind or character, whether now known
or not known, he may have against any such Newfield Party including, but not
limited to, any claim for salary, benefits, expenses, costs, damages,
compensation, remuneration or wages; and all claims or causes of action arising
from his employment, termination of employment, or any alleged discriminatory
employment practices, including but not limited to any and all claims or causes
of action arising under the Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621 et seq, Title VII of the Civil Rights Act of 1964, as amended, the
Americans With Disabilities Act, 42 U.S.C. § 1981, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Texas Commission on
Human Rights Act, and any other federal, state or local laws, whether statutory
or common, contract or tort. This release also applies to any claims brought by
any person or agency or class action under which Executive may have a right or
benefit.
10.      No Admissions.    Executive expressly understands and agrees that the
terms of this Agreement and Release are contractual and not merely recitals and
that this Agreement and Release does not constitute evidence of unlawful conduct
or wrongdoing by Newfield. By his execution of this Agreement and Release,
Executive acknowledges and agrees that (i) he knows of no act, event, or
omission by any Newfield Party which is unlawful or violates any law,
governmental rule or regulation, or any rule or regulation of any stock
exchange, (ii) he has not committed, during his employment with Newfield or any
Newfield Party, any act which is unlawful or which violates any governmental
rule or regulation or any rule or regulation of any stock exchange, (iii) he has
not requested any Newfield Party to commit any unlawful act or violate any
governmental rule or regulation or any rule or regulation of any stock exchange,
and (iv) neither he nor any other person employed by or contracting with any
Newfield Party has been subjected to any adverse action because any such person
refused to commit any unlawful act or violate any governmental rule or
regulation or any rule or regulation of any stock exchange.
11.      Enforcement of Agreement and Release.    No waiver or non-action with
respect to any breach by the other party of any provision of this Agreement and
Release, nor the waiver or non-action with respect to any breach of the
provisions of similar agreements with other employees shall be construed to be a
waiver of any succeeding breach of such provision, or as a waiver of the
provision itself. Should any provisions hereof be held to be invalid or wholly
or partially unenforceable, such provisions shall be revised and reduced in
scope so as to be valid and enforceable.
12.      Choice of Law.    This Agreement and Release shall be governed by and
construed and enforced, in all respects, in accordance with the law of the State
of Texas without regard to the principles of conflict of law except as preempted
by federal law.
13.      Merger.    This Agreement and Release supersedes, replaces and merges
all previous agreements and discussions relating to the same or similar subject
matters between Executive and Newfield and constitutes the entire agreement
between Executive

A-3



--------------------------------------------------------------------------------



 



and Newfield with respect to the subject matter of this Agreement and Release.
This Agreement and Release may not be changed or terminated orally, and no
change, termination or waiver of this Agreement and Release or any of the
provisions herein contained shall be binding unless made in writing and signed
by all parties, and in the case of Newfield, by an authorized officer.
14.     No Derogatory Comments.  Except as required by judicial process or
governmental rule or regulation, Executive shall refrain from making public or
private comments relating to any Newfield Party which are derogatory or which
may tend to injure any such party in such party’s business, public or private
affairs.
15.     Confidentiality.  Executive agrees that he will not disclose the terms
of this Agreement and Release or the consideration received from Newfield to any
other person, except his attorney or financial advisors and only on the
condition that they keep such information strictly confidential; provided,
however, that the foregoing obligation of confidence shall not apply to
information that is required to be disclosed by any applicable law, rule or
regulation of any governmental authority.
16.     Rights Under the Older Worker Benefit Protection Act and the Age
Discrimination and Employment Act.  Executive acknowledges and agrees:
     16.1 that he has at least forty-five days to review this Agreement and
Release, along with the demographic information attached hereto as Attachment 1;
     16.2 that he has been advised in writing to consult with an attorney
regarding the terms of this Agreement and Release prior to executing this
Agreement and Release;
     16.3 that, if he executes this Agreement and Release, he has seven days
following the execution of this Agreement and Release to revoke this Agreement
and Release, by submitting, in writing, notice of such revocation to Newfield;
     16.4 that this Agreement and Release shall not become effective or
enforceable until the revocation period has expired;
     16.5 that he does not, by the terms of this Agreement and Release, waive
claims or rights that may arise after the date he executes this Agreement and
Release;
     16.6 that he is receiving, pursuant to this Agreement and Release,
consideration in addition to anything of value to which he is already entitled;
and
     16.7 that this Agreement and Release is written in such a manner that he
understands his rights and obligations.
17.     Agreement and Release Voluntary.  Executive acknowledges and agrees that
he has carefully read this Agreement and Release and understands that it is a
release of all claims, known and unknown, past or present including all claims
under the Age Discrimination in Employment Act. He further agrees that he has
entered into this Agreement and Release for the above stated consideration. He
warrants that he is fully

A-4



--------------------------------------------------------------------------------



 



competent to execute this Agreement and Release which he understands to be
contractual. He further acknowledges that he executes this Agreement and Release
of his own free will, after having a reasonable period of time to review, study
and deliberate regarding its meaning and effect, and after being advised to
consult an attorney, and without reliance on any representation of any kind or
character not expressly set forth herein. Finally, he executes this Agreement
and Release fully knowing its effect and voluntarily for the consideration
stated above.
     18.     Notices.  Any notices required or permitted to be given under this
Agreement and Release shall be properly made if delivered in the case of
Newfield to:
Newfield Exploration Company
363 N. Sam Houston Parkway East, Suite 2020
Houston, Texas 77060
Attention: Employee Relations, Personal and Confidential
and in the case of Executive to:
                                                            
                                                            
                                                            
[SIGNATURE PAGE FOLLOWS]

A-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement and Release to
be executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument, this
      day of                     ,           , to be effective the eighth day
following execution by                                          unless earlier
revoked.

     
 
   
Date
  EXECUTIVE
 
   
 
   
Date
  NEWFIELD EXPLORATION COMPANY

             
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

A-6